Citation Nr: 0920914	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-35 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Whether the Veteran timely filed a substantive appeal of an 
April 2005 rating decision that reopened but denied his claim 
of entitlement to service connection for neurofibromatosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1990 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 decision of the VA Regional 
Office (RO) in New York, New York.  The RO determined that 
the Veteran failed to timely file a substantive appeal from 
an April 2005 rating decision that reopened but denied his 
claim for service connection for neurofibromatosis.


FINDINGS OF FACT

1.  On May 2, 2005, the Veteran was notified of an April 21, 
2005 rating decision that reopened but denied his claim for 
service connection for neurofibromatosis.  

2.  The Veteran filed a Notice of Disagreement that was dated 
May 9, 2005 and received by the RO on May 17, 2005, and, 
thereafter, the Veteran was mailed a Statement of the Case 
(SOC) on July 27, 2005.  

3.  The Veteran's substantive appeal was postmarked on May 5, 
2006, and was received by the RO on May 8, 2006. 


CONCLUSION OF LAW

A substantive appeal of the April 21, 2005 rating decision 
was not timely filed.  
38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.305 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims and Assistance Act of 2000 (VCAA) 
provides that VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 
38 C.F.R. §§ 3.159 (2008).  In this case, the only issue 
currently before the Board is the timeliness of the Veteran's 
substantive appeal of the denial of his reopened claim for 
service connection for neurofibromatosis.  VCAA notice is not 
required because the issue presented turns solely on the 
interpretation of applicable law.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002).
 
 Appellate review of an RO decision is initiated by a Notice 
of Disagreement and completed by a substantive appeal after 
an SOC is furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  A Notice of Disagreement is a 
written communication from the claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ.  
38 C.F.R. § 20.201.  A substantive appeal consists of a 
properly completed VA Form 9, "Appeal to the Board of 
Veteran's Appeals," or other correspondence containing the 
necessary information.  38 C.F.R. § 20.202.   

A substantive appeal must be filed within 60 days of the date 
that the AOJ mailed the SOC to the appellant, or within one 
year of the date that the appellant was mailed notification 
of the AOJ determination that is being appealed, whichever is 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b).  For 
purposes of determining whether an appeal was timely filed, 
the SOC is presumed to have been mailed on the same day that 
it was dated and the letter of notification of the 
determination is also presumed to have been mailed on the 
same day that it was dated.  38 C.F.R. § 20.302(b).  

A substantive appeal that is postmarked prior to the 
expiration of the applicable time limit will be accepted as 
having been timely filed.  38 C.F.R. § 20.305(a).  If the 
postmark is not of record, the postmark date is presumed to 
be five days prior to VA's receipt of the document; in 
calculating this 5 day period, Saturdays, Sundays, and legal 
holidays are excluded. Id.  Furthermore, when computing the 
time limit for filing a written document, the first day of 
the specified period is excluded and the last day included.  
38 C.F.R. § 20.305(b).  If the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  Id. 

In this case, the RO reopened and denied the Veteran's claim 
for service connection for neurofibromatosis in a decision 
dated April 21, 2005.  The notification letter that was sent 
to the Veteran is dated May 2, 2005.  The Veteran timely 
filed a Notice of Disagreement with the RO's decision on May 
9, 2005.  He was sent an SOC dated July 27, 2005.  

The last day the Veteran could have timely filed his 
substantive appeal was May 2, 2006.  This was one year from 
the date that the Veteran was mailed notification of the RO's 
decision denying his reopened claim for service connection 
for neurofibromatosis, the 60 day period after issuance of 
the SOC having previously expired.  The Board takes judicial 
notice of the fact that May 2, 2006 fell upon a weekday and 
was not a legal holiday.

A review of the record shows that the RO received the 
Veteran's VA Form 9 on May 8, 2006, as evidenced by a date 
stamp.  It was accompanied by a cover letter dated May 5, 
2006 from J.G.P., director of the County of Albany Veterans 
Service Bureau, which is also date stamped May 8, 2006.  The 
cover letter stated that the appeal form was issued to the 
Veteran in February 2006 by the director of the Clinton 
County Veterans Service Bureau.  The VA Form 9 is dated 
February 7, 2006.  The envelope sent to the RO from J.G.P. is 
postmarked May 5, 2006. 

The Veteran's appeal was not timely filed.  Although the 
appeal form was dated in February 2006, it was not mailed to 
the RO until after the expiration of the applicable period.  
The presumption that a document was mailed five days prior to 
its receipt, exclusive of weekends and holidays, does not 
apply in this case because the envelope bearing the May 5, 
2006 postmark date is of record.  38 C.F.R. 
§ 20.305(a).  

The Board acknowledges that, in a statement dated July 24, 
2006, the Veteran claimed that his VA Form 9 was mailed 
"well in advance" of May 8, 2006 and "should have been 
received much earlier."  The Veteran suggested that his Form 
9 was not received earlier due to "delays that occur in [the 
RO's] mail room."  On his appeal form dated in October 2006, 
the Veteran wrote that he felt that the County of Albany 
Veterans Service Bureau timely filed his appeal and again 
suggested that his VA Form 9 might have been delayed or lost 
in the RO's mailroom.  In a statement dated in December 2006, 
the Veteran's representative argued that the Veteran 
submitted his VA Form 9 to the County of Albany Veterans 
Service Bureau in February 2006 but, due to "circumstances 
beyond the [V]eteran's control," his appeal form was 
"received late."  

As noted above, the envelope from J.G.P. bearing a May 5, 
2005 postmark date is of record, demonstrating that the 
Veteran's appeal was not mailed to the RO by the County of 
Albany Veterans Service Bureau within the applicable time 
period.  Therefore any mailroom delays are irrelevant and, in 
any event, the date stamp on the Veteran's appeal form 
indicates that it was received by the RO three days after it 
was mailed.  

The Board notes that the VA Form 9 that is contained within 
the claims file is a photocopy.  Moreover, the language that 
was used in the May 5, 2006 cover letter from J.G.P. suggests 
that the Veteran believed that his appeal form had been 
previously filed.  To the extent that the Veteran suggests 
that his original VA Form 9 was submitted earlier but was 
either lost or misplaced by the RO, the Board observes that 
there is no evidence of this in the record.  While the 
Veteran stated that his VA Form 9 was mailed "well in 
advance" of May 8, 2006, he did not identify the date that 
it was allegedly mailed, nor did he provide any documentary 
evidence corroborating an earlier mailing.  Furthermore, the 
Veteran did not state that he personally mailed his VA Form 9 
to the RO; notably, on his October 2006 appeal form herein he 
stated only that he believed that the County of Albany 
Veterans Service Bureau timely filed his appeal.  

Additionally, as noted above, the Veteran's representative 
stated that the Veteran gave his VA Form 9 to the County of 
Albany Veteran's Service Bureau in February 2006, not that he 
mailed it to VA.  The May 5, 2006 letter from J.G.P. stated 
that the Veteran was "issued" the VA Form 9 in February 
2006 by the director of the Veterans Service Bureau in 
Clinton County and had not yet received any response thereto, 
but did not state that the Veteran claimed to have mailed his 
VA Form 9 to the RO and did not state that either he or 
anyone else at the County of Albany Veterans Service Bureau 
had done so previously.  The record does not contain any 
correspondence concerning the Veteran's appeal from the 
Clinton County Veterans Service Bureau.  In light of this, 
the Board cannot conclude that the RO received the Veteran's 
original VA Form 9 before May 2, 2006 but either lost or 
misplaced it.  While the Veteran's original VA Form 9 is not 
in the claims file, there is no evidence that it was ever 
mailed to the RO.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue.  That doctrine is 
inapplicable in the instant case because the preponderance of 
the evidence is against the Veteran's claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

	
ORDER

A substantive appeal not having been timely filed, the 
Veteran's reopened claim for service connection for 
neurofibromatosis is dismissed.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


